  Case 19-35308       Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21          Desc Main
                                  Document     Page 1 of 17


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                              )
                                                    )      Case No. 19-35308
LANNY R. GIBRICK,                                   )
                                                    )      Chapter 13
         Debtor.                                    )
                                                    )      Hon. Judge A. Benjamin Goldgar
                                                    )

                   MOTION TO LIFT AUTOMATIC STAY OR DISMISS
                       CHAPTER 13 BANKRUPTCY PETITION

         NOW COMES Creditor ROBERT GOLDEN (“Golden”), by and through his attorney,

The Law Offices of Brendan R. Appel, LLC, and for his Motion to Lift the Automatic Stay

pursuant to 11 U.S.C. § 362(d)(1) or Dismiss Chapter 13 Bankruptcy Petition pursuant to 11

U.S.C. § 1307(c), states as follows:

                                         Introduction

         On December 16, 2014, a Judgment was entered in the Circuit Court of Cook County

against the Debtor, Lanny Gibrick (“Gibrick”), for defrauding Golden by taking a deposit for

installing window shades but never providing them. In 2015, Gibrick pleaded guilty to criminal

charges in Lake County stemming from a very similar fact pattern. After Golden instituted

collection proceedings in 2015, Gibrick filed for Chapter 13 bankruptcy protection in case no. 15

B 23651. Gibrick eventually converted that matter to a Chapter 7 proceeding and a discharge

order was entered by this court on January 7, 2016, except as to the adversary proceeding that

Golden filed in case 16 A 14. On February 16, 2018, as this Court will recall, a default judgment

was entered against Gibrick as a sanction that declared the debt to Golden was non-

dischargeable. Yet since the entry of this Court’s Default Judgment, Gibrick’s misconduct has

continued through additional perjury, misrepresentations, violation of state court orders, the



                                               1
  Case 19-35308        Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21             Desc Main
                                   Document     Page 2 of 17


failure to make one single voluntary payment of his own money, and general defiance. Gibrick’s

methods to avoid paying on the Judgment, include, but are not limited to, funneling income

earned through bank accounts controlled by his son despite being prohibited from transferring

any assets under the Citation issued in November 2018. Now, two (2) days before the Circuit

Court was ready to rule on a Petition for Rule to Show against Gibrick in which he did not even

file a responsive pleading, his 11th hour filing for Chapter 13 bankruptcy protection is clearly in

bad faith as Golden’s Judgment is non-dischargeable and there is no other major creditor.

                                            Standard of Review

        11 U.S.C. § 362(d)(1) provides that “[o]n request of a party in interest and after notice

and a hearing, the court shall grant relief from the stay provided under subsection (a) of this

section, such as by terminating, annulling, modifying, or conditioning such stay (1) for cause.”

11 U.S.C. § 1307(c) states that in a chapter 13 proceeding, “on request of a party in interest . . .

the court may . . . dismiss a case under this chapter, whichever is in the best interests of creditors

and the estate, for cause.”

        The burden of proof on a motion to lift or modify an automatic stay is a shifting one. In

Re Brown, 311 B.R. 409, 412 (E.D. Pa. 2004), citing to Burger Boys, Inc. v. South Street Seaport

Ltd. Partnership, 183 B.R. 682, 687 (N.D.N.Y.1994). Under Section 362(d)(1), a creditor is

entitled to relief from the automatic stay if he can make an initial showing of sufficient “cause.”

Brown, 311 B.R. at 412. (Emphases added.) “Cause” is an intentionally broad and flexible

concept which must be determined on a case-by-case basis. Id., citing to In re Merchant, 256

B.R. 572, 576 (Bankr.W.D.Pa. 2000). Once the movant establishes “cause,” the burden of proof

shifts to the debtor. Id., citing 11 U.S.C. § 362(g)(1), (2).




                                                   2
  Case 19-35308        Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21              Desc Main
                                   Document     Page 3 of 17


       Good faith depends on the “totality of the circumstances” for Chapter 13 matters. In re

Schaitz, 913 F.2d 452, 453 (7th Cir. 1990). A bankruptcy filing made in bad faith may be

dismissed "for cause" under 11 U.S.C. § 1307(c). In Re Margaret J. Myers, 491 F.3d 120, 125

(3rd Cir. 2007), citing to In re Lilley, 91 F.3d 491, 496 (3rd Cir. 1996). The good faith inquiry

under Section 1307(c) is a broad inquiry focusing on the fairness involved in the initiation of

Chapter 13 bankruptcy proceedings. In re Love, 957 F.2d 1350, 1360 (7th Cir. 1992) (emphasis

added). “The focus . . . is often whether the filing is fundamentally fair to creditors and, more

generally, is the filing fundamentally fair in a manner that complies with the spirit of the

Bankruptcy Code's provisions.” Id. at 1357 (7th Cir. 1992) (emphasis added), see also Schaitz,

913 F.2d at 453 (“Is he really trying to pay the creditors to the reasonable limit of his ability or is

he trying to thwart them?). “[A] sincere effort at repayment” is a sine qua non of good faith. In re

Caldwell, 895 F.2d 1123, 1126 (6th Cir. 1990). “Keeping in mind that the focus of the inquiry is

fundamental fairness, the following nonexhaustive list exemplifies some of the factors that are

relevant when determining if a Chapter 13 petition was filed in good faith: the nature of the debt,

including the question of whether the debt would be nondischargeable in a Chapter 7 proceeding;

the timing of the petition; how the debt arose; the debtor's motive in filing the petition; how the

debtor's actions affected creditors; the debtor's treatment of creditors both before and after the

petition was filed; and whether the debtor has been forthcoming with the bankruptcy court and

the creditors.” See In re King, 126 B.R. 777, 781 (Bankr.N.D.Ill.1991) (involved good faith

evaluation under 1307(c)).

       “The requirement of good faith should not be interpreted to permit ‘manipulation of the

statute [Chapter 13] by debtors who default on obligations grounded in dishonesty and who

subsequently seek refuge in Chapter 13 in order to avoid, at minimal cost, a nondischargeable



                                                  3
  Case 19-35308        Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21              Desc Main
                                   Document     Page 4 of 17


debt.’” Love, 957 F.2d at 1359, citing to In re Schaitz, 913 F.2d at 455 (7th Cir. 1990). The

suspicious timing of a bankruptcy petition, however, is an appropriate factor for a court to

consider in the bad faith analysis. See In re Tamecki, 229 F.3d 205, 208 (3d Cir. 2000). Also,

“intention to avoid a large single debt” is properly a factor in the bad faith inquiry. Id. at 207.

“Bankruptcy Courts may reasonably find that bad faith exists ‘where the purpose of the

bankruptcy filing is to defeat state court litigation without a reorganization purpose.’” Myers,

491 F.3d at 125, citing to In re Dami, 172 B.R. 6, 10 (Bankr.E.D. Pa. 1994). “[I]t is appropriate

for a bankruptcy court to assess the debtor's purpose and, if that purpose is to frustrate another

court's jurisdiction, to consider it in the bad faith inquiry.” Myers, 491 F.3d at 126, citing to In re

Huckfeldt, 39 F.3d 829, 832 (8th Cir. 1994).

                                   Facts Common to All Counts

       1.      Golden filed a complaint against Gibrick in the Circuit Court of Cook County on

September 9, 2014 and obtained a Judgment against him. (See Order dated December 16, 2014

and Memoranda of Judgments attached hereto as Exhibit A.)

       2.      Golden was in collection proceedings in when Gibrick filed for Chapter 13

bankruptcy protection on July 10, 2015 in case no. 15 B 23651. He eventually converted his

proceeding to a Chapter 7 proceeding and a discharge order was entered by this court on January

7, 2016 – except as to the adversary proceeding that Golden filed in case 16 A 14.

       3.      On July 16, 2015, an order was entered, drafted by Gibrick’s attorney, stating in

pertinent part that Gibrick filed for bankruptcy and claimed his wildcard exemption. (See Order

dated July 16, 2015 attached hereto as Exhibit B.)

       4.      On February 16, 2018, this Honorable Court entered a default judgment against

Gibrick as a sanction for his behavior during the adversary proceeding and ultimately declared



                                                  4
  Case 19-35308       Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21           Desc Main
                                  Document     Page 5 of 17


the debt to Golden was non-dischargeable. (See Order dated February 16, 2018 attached hereto

as Exhibit C.) (“Given the seriousness of Gibrick’s misconduct . . . the sanction of a default

judgment is entirely warranted.”) Id.

       5.      On November 16, 2018, a Citation to Discover Assets was issued to Gibrick to

continue collection after entry of this Court’s default judgment. (See Citation to Discover Assets

attached hereto as Exhibit D.)

       6.      The Citation caused the Defendant’s judgment/balance due on the judgment to

become a lien, which binds nonexempt personal property, including money, choses in action, and

effects of the judgment debtor as follows: (1) When the citation is directed against the judgment

debtor, upon all personal property belonging to the judgment debtor in the possession or control

of the judgment debtor or which may thereafter be acquired or come due to the judgment debtor

to the time of the disposition of the citation. 735 ILCS 5/2-1402(m)(1).

       7.      The Citation also prohibited the Defendant “from making or allowing any transfer

or other disposition of, or interfering with, any property not exempt from execution or

garnishment belonging to the judgment debtor or to which the judgment debtor may be entitled

or which may be acquired by or become due to the judgment debtor and from paying over or

otherwise disposing of any money not so exempt, which is due or becomes due to the judgment

debtor, until further order of court or termination of the proceedings.”

       8.      On February 13, 2019, after nearly three months of non-compliance with the

Citation, Golden presented his first Petition for Rule to Show Cause as to why Gibrick should

not be held in indirect civil contempt of court for failure to produce documents required. (See

Petition dated February 13, 2019 attached hereto as Exhibit E.)




                                                 5
  Case 19-35308         Doc 14   Filed 12/30/19 Entered 12/30/19 23:54:21          Desc Main
                                  Document     Page 6 of 17


       9.      On March 8, 2019, Wells Fargo filed a foreclosure case against Gibrick in the

Circuit Court of Lake County, Case No. 19 CH 322. Golden was named as a Defendant “by

virtue of a Memorandum of Judgment against Lanny Gibrick in the amount of $16,374.23, plus

interest and costs, recorded March 11, 2015 as Document Number 7176767, Lake County,

Illinois records.” Neither Golden nor his counsel was served with notice of the pending case.

       10.     On April 2, 2019, a Rule to Show Cause why Gibrick should not be held in Civil

Contempt of Court was issued against Gibrick. (See Order dated April 2, 2019 attached hereto as

Exhibit F.)

       11.     On or about May 9, 2019, over 5 months after the Citation was issued, Gibrick

finally turned over the required documents, which showed in part that he reported gross income

of $69,189 in 2018, $81,918 in 2017, $57,218 in 2016 (without including his wife’s earnings).

       12.     Meanwhile, Gibrick worked as an independent contractor for two different

companies since 2015. Both companies were under citations issued to them in June 2019 that

prohibited payment to Gibrick, and all monies they subsequently paid to Gibrick should have

been paid to Golden. Nonetheless, the companies violated their citations by consistently paying

Gibrick in full for work done. Additionally, Gibrick violated his 2018 Citation by having one of

the companies directly deposit monies into his account or depositing checks into an account he

shared with his son or into an account(s) held solely by Gibrick’s son.

       13.     On November 5, 2019, a second and more serious Rule to Show Cause against

Gibrick was issued and scheduled for hearing on December 18, 2019 at 1:30 p.m. (See Petition

for Rule to Show Cause dated November 4, 2019 and Order dated November 5, 2019 attached

hereto as Exhibit G.)




                                                6
  Case 19-35308       Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21             Desc Main
                                  Document     Page 7 of 17


       14.     On November 5, 2019, unbeknownst to Golden or his counsel, Gibrick sold his

house in violation of the 2018 Citation, which subsequently caused the foreclosure case to be

dismissed against him. (See Warranty Deed dated November 5, 2019 attached hereto as Exhibit

H.)

       15.     Upon information and belief, between February 2019 and December 15, 2019,

Gibrick purchased a car in violation of the 2018 Citation, which he failed to disclose to Golden

during any of the proceedings to discover his assets.

       16.     On December 16, 2019, two days before the scheduled contempt hearing, and less

than four years after his Chapter 7 general discharge, Gibrick filed a petition for Chapter 13

bankruptcy protection (“Petition”), which automatically stayed all proceedings against him

including collection of Golden’s Judgment, despite it being non-dischargeable.

       17.     Gibrick’s Petition, however, appears to contain misrepresentations or false

statements made in bad faith in spite of his attestations under the penalty of perjury.

       18.     Since the entry of Golden’s Judgment five years ago, Gibrick has made only one

quasi-voluntary payment of $25.00 despite earning significant income.

                                         Cause/Bad Faith

       Since no single factor is determinative of bad faith, numerous factors are applicable in

this case and easily conform to the totality of the circumstances review.

       I.      Timing of the Petition

       The timing of Gibrick’s Petition was merely two days prior to the state court holding a

hearing to decide whether he should be held in indirect civil contempt of court for his repeated

and flagrant violations of the Citation to Discover Assets, which is treated as the court’s order. In

all, Gibrick violated his Citation’s transfer prohibitions numerous times until the date he filed his



                                                 7
  Case 19-35308       Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21             Desc Main
                                  Document     Page 8 of 17


Chapter 13 petition, totaling at least $20,631. Gibrick failed to file any responsive pleading to the

allegations against him in the Petition for Rule to Show Cause. Thus, it was very likely that he

would have been remanded to jail for his repeated violations of court orders. In fact, Gibrick’s

previous Chapter 13 petition (that was eventually converted to Chapter 7) was filed on July 10,

2015, only six (6) days prior to a similar Petition for Rule to Show Cause and for Post-Judgment

Attorney’s Fees. (See Petition for Rule to Show Cause and Petition for Attorney’s Fees filed July

1, 2015 attached hereto as Exhibit I.)

       II.     Nature of the Debt and how the Debt Arose.

       The nature of the debt and how it arose is based on a default judgment entered against

Gibrick on multiple counts including the Illinois Home Repair Fraud Act, the Illinois Consumer

Fraud and Deceptive Business Practices Act, and common law fraud. All of the claims allow for

recovery of attorneys’ fees and costs, including for the collection proceedings that will be sought.

       III.    Ability to Discharge Debt in a Chapter 7 Proceeding

       During an adversary proceeding in Gibrick’s previous Chapter 7 matter, the Judgment

became nondischargeable as a sanction due to his own actions. Without the sanctionable

conduct, the Judgment likely would have been found to be nondischargeable on its own merits.

       IV.     Motive for Filing the Petition

       Gibrick’s motives for filing his Petition are two-fold: 1) to stay out of jail and 2) to avoid

or drag out payment to Golden as long as possible. As stated above, each bankruptcy petition

Gibrick filed has come right at the precipice of a hearing for sanctions, which included the

possibility of being remanded into custody. In addition, Gibrick claiming that he pays all the

liabilities while simultaneously excluding his wife from bankruptcy protections makes it is clear

that his secondary motive is the purposeful evasion of paying Golden, since the Judgment was



                                                 8
     Case 19-35308          Doc 14       Filed 12/30/19 Entered 12/30/19 23:54:21      Desc Main
                                          Document     Page 9 of 17


never against his wife. Gibrick’s reliance on the bankruptcy protections to keep him out of jail,

however, must come to end.

           Conversely, Gibrick’s debts after the short sale of his home (aside from Golden’s

Judgment) were only one car payment, two small student loans that were about to be paid off,

and an apparent smattering of small credit card balances that he did not include on the Profit and

Loss Statement even though the accounts were opened prior to the Citation (see below). Yet

Gibrick purposefully incurred additional debt with a new credit card and the purchase of the

Subaru, and, somehow, an auto dealership approved him for credit on that purchase.1 Even with

the addition of the car payment and gas in the last few months, the debts are still modest in

relation to Gibrick’s income and his wife’s income, especially once his Schedule J is adjusted to

reflect the accurate amount of expenses (see below).

           V.       How the Debtor’s Actions Affected Creditors.

           Gibrick’s actions have affected Golden detrimentally. He continues to incur thousands of

dollars in attorney’s fees and costs on collection efforts simply because he picked the wrong

window blinds installer. Gibrick’s evasion tactics have also caused Golden to lose faith in the

legal system because justice delayed is justice denied. How much more should Golden have to

endure only to have Gibrick hide behind bankruptcy protection and extend the process further?

Meanwhile, on information and belief, Gibrick is receiving legal representation gratis.

           VI.      Debtor’s Treatment of Creditor Before Filing His Petition.

           Gibrick’s treatment of creditors before the filing of his Petition has been with disrespect

and indifference. Just recently he completed a short sale on his home that was in foreclosure and

also purchased a vehicle, with both actions being violations of his Citation’s prohibitions. The

short sale meant that he would not have to pay the balance he owed to the mortgage company,
1
    Upon information and belief, Gibrick’s brother Marc works for a car dealership.

                                                           9
    Case 19-35308         Doc 14       Filed 12/30/19 Entered 12/30/19 23:54:21                     Desc Main
                                        Document     Page 10 of 17


who will take a loss on the loan it made to Gibrick. The recent purchase of the vehicle means that

Chapter 13 protection will also allow him to make lower payments on the Judgment since they

are not part of the reorganization plan.

         As to Golden’s Judgment, Gibrick has not shown any remorse for his failure to pay.

Shortly after the Judgment was entered in December 2014, Gibrick indicated that he was willing

to enter into an agreement to make monthly payments, but he failed to do so. (See

Correspondence and proposed agreement attached hereto as Exhibit J.) He then tried to have the

entire Judgment discharged in Chapter 7 proceedings, but was ultimately sanctioned by this

Honorable Court and the debt became nondischargeable, which Gibrick did not appeal. During

his May 30, 2019 continued Citation examination, Gibrick defiantly asked “what if I don’t

work?” On his September 5, 2019 continued Citation examination, he stated that he “doesn’t

care” what happens to him. His only quasi-voluntary payment did not use his own income, but

consisted of endorsing over a $25.00 check to Golden’s counsel that he received to be a witness

in the state court case against his own brother, which was instituted and paid for by Golden.2

         Gibrick’s goal, evidently, is a deliberate and persistent plan of evading a major creditor or

delay payment for as long as possible. Golden is now Gibrick’s single largest creditor with a

current balance of over $20,000 that continues to accrue interest at 9% per annum, which is more

than 50% of the debt to be reorganized. An additional goal of Gibrick’s appears to be having this

Court figure out the lowest possible monthly payment that can be made to Golden, which is

evidenced by the failure to keep any expenses in his wife’s name, the recent addition of the

Subaru, and opening what appears to be a Barclay’s Bank credit card in June 2019 which is

already in collections. In fact, there is no substantial reorganization because Gibrick never paid

2
 The matter against Marc Gibrick is a state court fraudulent transfer claim between the two brothers relating to
Golden’s Judgment. Marc Gibrick then filed for Chapter 7 bankruptcy days before his trial was to occur, and an
adversary proceeding is currently pending in that matter (Case No. 19-15177/Adv. Pro. No. 19 AP 926).

                                                         10
  Case 19-35308       Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21           Desc Main
                                  Document     Page 11 of 17


the Judgment regularly in the first place. Now, Gibrick has voluntarily incurred nearly $7,500 in

fees to his bankruptcy attorney and the trustee while paying an additional car loan directly to the

financing company.

       Gibrick also attempted to outsmart his creditors by depositing his income into an account

held solely in his son’s name. Gibrick’s network of employers, for whom he has worked for

many years, have also violated the third-party citations issued to them by Golden that prohibited

paying Gibrick for work performed. (See Petitions for Rule to Show Cause against Offsprings2,

Inc. d/b/a Vertical Blinds Factory and Roberts Drapery Center, Inc. attached hereto as Exhibit

K.) Initially, in response to the third-party citations, both employers claimed that Gibrick only

worked part-time or on an as needed basis or even that they don’t use him anymore due to these

the collection proceedings. Nevertheless, they paid him on nearly a weekly or bi-weekly basis

since June 26, 2019 in an amount of at least $20,631.00.

       VII.    Debtor’s Treatment of Creditor After Filing His Petition.

       Gibrick’s treatment of creditors after filing his Petition remains to be seen as it has only

been two weeks. Gibrick apparently intends to make monthly payments on the Judgment over

five years, not counting the simultaneously accruing interest, attorney’s fees, and costs which

have not been calculated yet. In fact, Gibrick is willing to pay unnecessary trustee’s fees and

attorney’s fees totaling nearly $7,500.00, or 18.5% of his outstanding debt, simply to delay

paying Gibrick for as long as he can and to avoid being held in contempt and going to jail. This

is clearly a ruse because if Gibrick actually attempted to make any payments previously, then the

amount he paid would have been significantly less at a time when he was earning more income.

       VIII. Whether the Debtor has been Forthcoming with the Bankruptcy Court and
             the Creditors.




                                                11
  Case 19-35308       Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21            Desc Main
                                  Document     Page 12 of 17


       Gibrick has not been forthcoming with the bankruptcy court and the creditors. Without

including his wife’s income, Gibrick’s tax returns provided during the state court proceedings

showed that he earned gross income of $57,218 in 2016, $81,918 in 2017, and $69,189 in 2018.

Conversely, Gibrick stopped making his mortgage payments of $3,398.36 around 2017 or 2018,

which meant that he was actually padding his own pockets every month. When asked where all

of the money went that he earned or saved, Gibrick responded that he’d like to know, too.

       In addition, Gibrick’s Income and Asset Form completed in response to the Circuit

Court’s Citation claimed that he possessed only one vehicle, a 2010 Chevrolet Suburban. (See

Income and Asset Form dated February 28, 2019 attached hereto as Exhibit L.) On May 30,

2019, during his Citation examination under oath, Gibrick doubled down that he possessed only

that one vehicle. Yet his Chapter 13 Petition suddenly lists a 2013 Subaru XV Crosstrek in which

he has sole interest. (Schedule A/B, Part 2, ¶ 3.2.) The exact date that Gibrick acquired the

vehicle is unknown because he failed to state when the asset and corresponding debt was

incurred. (Schedule D, Part 1, ¶ 2.2.) Either he attempted to shield the asset from the Citation

proceedings or, more likely, he acquired the Subaru in violation of the Citation prohibitions.

       Meanwhile, Gibrick still has sufficient resources to pay his debts. As stated above, his

income has been significant over the past few years. Yet in the Income and Assets Form from the

Citation proceeding, Gibrick did not immediately disclose how much he was earning, stating

only that it “varies.” (Ex. L.) On or about April 16, 2019, Gibrick finally provided a profit and

loss statement after the state court issued a Rule to Show Cause. (See Profit and Loss Statement

attached hereto as Exhibit M.) Gibrick stated that his earned “Revenue” was $10,408.00 from

January 1, 2019 to March 31, 2019, or about $3,469.33 per month. In his Chapter 13 Petition,

however, Gibrick now states that he is earning $5,742.00 per month, which would be the



                                                12
  Case 19-35308       Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21            Desc Main
                                  Document     Page 13 of 17


equivalent of $68,904 per year and a 65% increase from first three months of the year. (Schedule

I, Part 2, ¶ 10.) That amount is separate from the $3,826/mo. net income that his wife is alleged

to earn. (Id.) Gibrick also states that his income from January 1 to December 31, 2018 was

$6,564 (Form 107, Part 2, ¶ 4), yet line 1 of his 2018 federal tax return shows Wages, Salaries,

Tips, etc. to be $65,644. Regardless of whether a clerical error may have been made, Gibrick’s

Schedule C tax form from 2018 shows gross receipts or sales in the amount of $69,189, gross

income as $56,585, and expenses in the amount of $60,925! Those expenses include, but are not

limited to, depreciation of $19,878 for auto and truck expenses, $6,473 for advertising, $14,647

for depreciation, $1,743 for construction software, and $1,151 for a marketing database. When

asked about those expenses during his Citation examination on May 30, 2019, Gibrick stated

that: 1) he does not prepare his own taxes; rather, “Charlie” at his wife’s office prepares their

returns [despite the 1040s showing they are self-prepared]; 2) he does not know what vehicle

expenses were used; 3) he did not know that he drove over 40,000 miles in one year for business

or other purposes (not including personal use); 4) he does not know what the depreciation

amount encompassed; 5) he does not know what the advertising was for since he did not

personally place any ads; 6) he did not know why he had $1,700 in construction software costs

and advised instead that Golden’s counsel ask his accountant; and 7) he did not have a marketing

database [especially since as a contractor he does blinds installation work for clients of his

employer]. In fact, Gibrick stated that he simply signs the returns and his accountant files them.

       Gibrick likewise states in his Petition that his income from January 1 to December 31,

2017 was $90,608. (Form 107, Part 2, ¶ 4.) Although that amount matches the “Total Income” on

line 22 of his 2017 Form 1040 (including his wife), his 2017 Schedule C shows that he earned

gross receipts or sales of $81,918 and his gross income was $68,787, but he claimed expenses of



                                                13
    Case 19-35308          Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21           Desc Main
                                       Document     Page 14 of 17


$61,117! One of the expenses claimed on the Schedule C was auto and truck depreciation in the

amount of $27,663. When asked about that expense during his Citation examination on May 30,

2019, Gibrick again stated that he had no idea. For 2017 and 2018, then, Gibrick wrote off over

$47,000 in auto depreciation for an eight year-old vehicle that had a base MSRP starting in the

low $40,000-range in 2009-2010.3 In addition to $12,801 in unknown advertising expenses and

$5,973 in depreciation (despite not working in an office), Gibrick’s 2017 Schedule C also

claimed that he drove his vehicle for business and other purposes in excess of 57,000 miles. This

means over the course of two years, Gibrick told the Internal Revenue Service he drove over

90,000 miles solely to install window blinds while only working part-time. That is the equivalent

of driving two roundtrips between one of his employer’s stores in Niles, IL to Kenosha, WI (est.

120 miles) every single day of the year, including weekends and holidays. Yet Gibrick could not

put in the effort to make more than one payment toward his judgment over the course of five

years.

           It appears, additionally, that Gibrick is inflating his expenses to hide his financial well-

being, including putting all expenses in his own name. For example, Gibrick lists health

insurance in his Petition at a cost of $591/month (Schedule J, Part 2, ¶15b), yet his 2019 Profit

and Loss Statement tendered during the state court proceedings stated his health insurance was

only $315.17 per month – an increase of $275/month. (Ex. M.) Monthly premiums for

individuals and/or families do not normally vary during the year without an approved life event.

Gibrick also lists payments for college tuition as being $1,300/month (Schedule J, Part 2, ¶17d),

but fails to state when the debts were incurred, which total $1,504 owed to DePaul and $113

owed to Empire Beauty School. (Schedule E/F, Part 2, ¶¶4.3-4.4.) Aside from not being enrolled

in college or beauty school, Gibrick’s payments did not previously appear in his Profit and Loss
3
    According to Kelley Blue Book (https://www.kbb.com/chevrolet/suburban-1500/2010/).

                                                       14
  Case 19-35308       Doc 14    Filed 12/30/19 Entered 12/30/19 23:54:21            Desc Main
                                 Document     Page 15 of 17


Statement. In fact, he disclosed that he was not contributing to college for his son or daughter

during the May 30, 2019 Citation examination. Clearly, the monthly payment is significantly

inflated by approximately $1,100/mo. In the alternative, if the payment amount is not inflated,

then the loans will be paid off in just over one month and will free Gibrick from those expenses.

       19.     Gibrick further lists his rental or home ownership expenses as $2,700/mo. and

property/homeowner’s/renter’s insurance as $41/mo. (Schedule J, Part 2, ¶ 4). Conversely, he

confirms in his Petition that he is not currently renting and has no interest in any insurance

policies. (Form 101, Part 1, ¶ 11; Schedule A/B, Part 4, ¶ 31). Gibrick also states that he has an

Executory Contract or Unexpired Lease with Sherri Crymble, but he fails to state the nature of

the contract or lease. (Schedule G, ¶¶ 1-2.1.) He also lists his current address as 2149 Shadow

Creek Court, Vernon Hills, IL 60061, which upon information and belief was purchased by

Sherri Crymble. (See Warranty Deed dated August 19, 2019 attached hereto as Exhibit N.) This

allowed the Gibricks to immediately move into the property during the foreclosure proceedings

on their home. Meanwhile, upon information and belief, Crymble and Mrs. Gibrick are

coworkers at International Services, Inc. (“ISI”), which provides accounting services.

Additionally, upon information and belief, Crymble was represented in the home purchase by

ISI’s Corporate Counsel, Ryan Johnson. Further, Johnson is the attorney representing Gibrick in

the Citation proceeding since November 2018. Upon information and belief, that representation

is without charge. Moreover, Gibrick’s son is a college student, but he has worked at ISI part-

time while his pay is based on working forty hours per week. Thus, there appears to be

suspicious activity surrounding the Gibricks’ current living situation and income/expenses.

       Gibrick also lists in his Petition that he has car payments of $372/month for the 2019

Chevy Suburban, $269/month for the 2013 Subaru, and transportation expenses (gas) of $890.00



                                               15
  Case 19-35308        Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21              Desc Main
                                   Document     Page 16 of 17


per month. (Schedule J, Part 2, ¶ 12 & ¶¶17c-d.) In his Profit and Loss Statement from April

2019, however, the only listed vehicle is the Suburban at $372/month and auto gasoline as being

$432/month. (Ex. M.) Thus, it has become evident that Gibrick recently purchased the Subaru –

in violation of the Citation prohibitions. When the sudden increase of $727/mo. in car payments

and fuel expenses are combined with increases of $275/mo. for health insurance and $1,100/mo.

for student loan payments, Gibrick has inflated his expenses by $2,100/month, money which

should be going to Golden to satisfy the Judgment.

       Last, but not least, Gibrick closed his joint account with his wife immediately after a

turnover order was secured on November 15, 2018 in the amount of $3,496.41, by showing

Gibrick was using the account to deposit his earnings. Then, on August 1, 2019 and September 5,

2019, Gibrick admitted that he received electronic deposits, or deposited checks from his two

contract employers, in a joint account with his son. Conversely, his Income and Assets Form

stated that he did not have any bank accounts with his name on it, a clear attempt to hinder

Golden’s collection efforts. (Ex. L.) Gibrick stated he would withdraw his monies promptly and

was in effect “cashing his checks.” After Golden’s counsel learned the truth through Chase

Bank’s responses to subpoenas, Gibrick simply began depositing into and withdrawing from a

bank account held solely in his son’s name using a duplicate ATM card.

                                             Conclusion

       Why would Gibrick file for Chapter 13 bankruptcy and inflate his expenses after most of

his debts were discharged in bankruptcy less than four years ago? In the last few months, his

house was sold in a short sale to avoid foreclosure, but his new rent combined with his new

Subaru costs (including gas) actually exceeds the prior mortgage payments he failed to make

($3,398.36 vs. $3,427.00). It is apparent that Gibrick’s bad faith reason for filing his Petition is to



                                                  16
  Case 19-35308        Doc 14     Filed 12/30/19 Entered 12/30/19 23:54:21            Desc Main
                                   Document     Page 17 of 17


prevent being held in indirect civil contempt of court and going to jail. Thus, if this Honorable

Court previously held that Golden’s Judgment was not dischargeable and Gibrick only made one

half-hearted payment since that time, then Gibrick should not be given any benefit of the doubt

that his current Petition is not brought in bad faith.

         The nature of Gibrick’s debts, how they arose, the nondischargability of Golden’s

Judgment, the timing of Gibrick’s petition and his motive, how his actions affected creditors, his

treatment of creditors both before and after his petition was filed, and his lack of candor with this

Court, the state court, and creditors clearly show a pattern of conduct involving dishonesty,

scheming, avoidance, and self-preservation. Gibrick has failed to act in a manner consistent with

someone who truly requires Chapter 13 protection. Based on all of the factors and facts above,

the Automatic Stay should be lifted at least as to Golden as a creditor, or in the alternative, the

entire Chapter 13 proceeding should be dismissed.

         WHEREFORE, Creditor ROBERT GOLDEN moves this Honorable Court to either lift

the Automatic Stay for cause as it applies to Robert Golden’s continuing collection of his non-

dischargeable judgment, and subsequently, or in the alternative, dismiss Debtor Lanny Gibrick’s

Chapter 13 Petition for cause, and for such further relief as this Court deems just and necessary.

Dated:          December 30, 2019               Respectfully submitted,


                                                __________________________________________
                                                The Law Offices of Brendan R. Appel, LLC
                                                Attorneys for Creditor Robert Golden

The Law Offices of Brendan R. Appel, LLC
Brendan R. Appel (IL ARDC: 6271877)
Selwyn M. Skevin (Of Counsel) (IL ARDC: 6305289)
191 Waukegan Road, Suite 360
Northfield, Illinois 60062
(847) 730-4224
(847) 730-4114 (facsimile)


                                                  17
